UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2083


L. RUTHER,

                    Plaintiff - Appellant,

             v.

ARCHDIOCESE CATHOLIC; EDWARD T. O’MEARA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00654-JAG)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      L. Ruther appeals the district court’s order dismissing his civil complaint as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) (2012). We have reviewed the record and

find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal for the reasons stated by the district court. Ruther v. Archdiocese

Catholic, No. 3:19-cv-00654-JAG (E.D. Va. Sept. 23, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2